The facts agreed upon were that the claimant in course of his trade as a carpenter’s helper, and from the constant use of tools in the performance thereof, the said claimant’s right hand at the base of little finger became calloused, resulting in an abscess which became infected, and, as a result of the infection, the little finger of the right hand was amputated at the web of the hand, therefore, I, Charles E. Corbin, deputy commissioner of the State of New Jersey, after hearing the evidence on the stipulation as agreed by counsel, decide that the relation between the claimant’s disability resulting in the removal of the little finger was not established to have resulted from an injury, that it occurred from the constant use of tools, and I, therefore, decide that the disability arose out of an occupational disability. I am therefore obliged to and do hereby dismiss the claimant’s petition, and render judgment in favor of the respondent.
Charles E. Corbin,

Deputy Commissioner of Compensation.